

113 HR 2775 IH: VA Quality Health Care Accountability and Transparency Act
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2775IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Gallego (for himself and Mr. Joyce of Ohio) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to make certain information publicly available on one internet website of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the VA Quality Health Care Accountability and Transparency Act.2.Improved transparency by Department of Veterans Affairs(a)Publication of staffing and quality of care dataNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall make publicly available on the Access to Care internet website of the Department of Veterans Affairs (or a successor website) the information under subsection (b).(b)Information included(1)In generalThe information published on the internet website under subsection (a) shall include—(A)any numeric indicators relating to timely care, effective care, safety, and veteran-centered care that the Secretary collects at medical facilities of the Department pursuant to section 1703C of title 38, United States Code;(B)the staffing and vacancy information required by subparagraphs (A) through (D) of section 505(a)(1) of the VA MISSION Act of 2018 (Public Law 115–182; 38 U.S.C. 301 note);(C)the patient wait times information required by subsection (a) of section 206 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 1780); and(D)the patient safety, quality of care, and outcome measures required by subsection (b) of such section.(2)UpdatesThe Secretary shall regularly update the internet website under subsection (a) to ensure that the information under paragraph (1) is the most current information required by the provisions of law specified in such paragraph.(c)Requirements of internet websiteIn addition to the requirements of section 206(b)(4) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 1781), the Secretary shall ensure that the internet website under subsection (a) meets the following requirements:(1)The internet website is directly accessible from—(A)the main homepage of the publicly accessible internet website of the Department; and(B)the main homepage of the publicly accessible internet website of each medical center of the Department.(2)Where practicable, the internet website is organized and searchable by each medical center of the Department.(3)The internet website is easily understandable and usable by the general public.(d)Consultation and contract authorityIn carrying out subsection (c)(3), the Secretary—(1)shall consult with veterans service organizations; and(2)may enter into a contract to design the internet website under subsection (a) with a company, non-profit entity, or other entity, specializing in website design that has substantial experience in presenting health care data and information in a easily understandable and usable manner to patients and consumers.(e)Accuracy of data(1)Annual processNot later than 18 months after the date of the enactment of this Act, the Secretary shall develop and implement an annual process to audit a generalizable subset of the data contained in the internet website under subsection (a) to assess the accuracy and completeness of the data.(2)CriteriaThe Secretary shall ensure that each audit under subsection (a)—(A)determines the extent that the medical record information, clinical information, data, and documentation provided by each medical center of the Department that is used to calculate the information under subsection (b) is accurate and complete;(B)identifies any deficiencies in the recording of medical record information, clinical information, or data by medical centers of the Department that affects the accuracy and completeness of the information under subsection (b); and(C)provides recommendations to medical centers of the Department on how to—(i)improve the accuracy and completeness of the medical record information, clinical information, data, and documentation that is used to calculate the information under subsection (b); and(ii)ensure that each medical center of the Department provides such information in a uniform manner.(3)Annual reportsNot later than two years after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report on the findings of each audit under paragraph (1).